Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action: Election/Restriction
Applicants’ election with traverse of Group 9, claims 1 and 10 for prosecution in their response dated 09/01/2022 is acknowledged. The traversal is on the grounds, that “…While claims of Groups 1-19 are patentably distinct, it is submitted that a thorough search of the claims of either group will likely reveal art relevant to the examination of the other group …”. Applicants’ arguments have been considered, however examiner respectfully disagrees for the following reasons: Office in the restriction dated 04/01/2022 has clearly enunciated the reasons for restriction, and examiner maintains the position that the different Groups of inventions, especially Groups 4-19 are different inventions with different limitations and encompass varied permutations and combinations of butadiene pathway genes; additionally, a reference that teaches a specific combination of butadiene pathway genes may not teach any other combination of butadiene pathway genes in a recombinant/non-naturally occurring microbial organism as claimed in the instant invention. Thus, a comphrensive search of all product inventions and their method of use would be a burden on the Office. The searches for any one invention are not required for and are not coextensive with the searches for any other invention, thereby creating an undue burden of search and examination. The results from a search of each of these inventions have different considerations with respect to the prior art. Burden Iies not only in the search of sequence databases, U.S. patents, but also in the search for Iiterature and foreign patents and in examination of the claim Ianguage and specification for compliance with the statutes concerning double patenting, new matter, distinctness, written description and enablement. 
Therefore, for the above cited reasons searching of all Groups 1-19 encompassing claims 1-20 is a serious search burden and contrary to applicants’ argument, the requirement is still deemed proper and is therefore made FINAL 
Claims 1-20 are pending in this application; upon further review, examiner has rejoined Groups 1-3 encompassing claims 1-4 with the elected Group 9, and hence claims 1-4 and 10 reading on the elected invention is now under consideration for examination, and claims 5-9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2022. 
Priority
This application is a CON of 16/664,648 filed on 10/25/2019, now ABN, which is a CON of 15/645,880 filed on 07/10/2017, now US Patent 10,487,343, which is a CON of 14/059,131 filed on 10/21/2013, now US Patent 9,732,361, which is a CON of 13/101,046 filed on 05/04/2011, now US Patent 8,580,543 and applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application 61/331,812 filed on 05/05/2010 is acknowledged.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 and 10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-4 and 7-14 of allowed patent US 8,580,543; (ii) claims 1-15 and 18-20 of allowed patent US 9,732,361; and (iii) claims 1-24 and 29-36 of allowed patent US 10,487,343. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	Claims 1-4 and 10 of the instant application as interpreted are directed to a non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-coA: acetyl-coA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, an 3-aminobutyryl-CoA deaminase, a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase…; “comprising” is an “open language” and examiner interprets the claim to encompass other butadiene pathway enzymes in said microbial organism i.e., unrecited elements. 
(i) claims 1-4 and 7-14 of allowed patent US 8,580,543; (ii) claims 1-15 and 18-20 of allowed patent US 9,732,361; and (iii) claims 1-24 and 29-36 of allowed patent US 10,487,343 are also directed to a non-naturally occurring microbial organism, said microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway enzymes comprising acetyl-CoA acyltransferase … a crotonyl-CoA reductase (aldehyde forming) … and a crotonyl-CoA reductase (alcohol forming), wherein said microbial organism comprises one, two … or eight exogenous nucleic acid, each encoding a butadiene pathway … ( “comprising” is an “open language” and examiner interprets the claim to encompass other butadiene pathway enzymes); and the preferred embodiments in said allowed patents US 8,580,543, US 9,732,361 and US 10,487,343 also encompasses a non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-coA: acetyl-coA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase(aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, an 3-aminobutyryl-CoA deaminase, a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase… . The claims 1-4 and 10 of the instant application comprise an overlapping genus of non-naturally occurring microbial organisms comprising a biosynthetic pathway enzymes and butadiene pathway and is generic to all that is recited in (i) claims 1-4 and 7-14 of allowed patent US 8,580,543; (ii) claims 1-15 and 18-20 of allowed patent US 9,732,361; and (iii) claims 1-24 and 29-36 of allowed patent US 10,487,343 i.e., instant claims 1-4 and 10 encompass an overlapping genus of non-naturally occurring microbial organisms comprising a biosynthetic pathway enzymes and butadiene pathway, which falls entirely within the scope of (i) claims 1-4 and 7-14 of allowed patent US 8,580,543; (ii) claims 1-15 and 18-20 of allowed patent US 9,732,361; and (iii) claims 1-24 and 29-36 of allowed patent US 10,487,343. As such, the inventions of (i) claims 1-4 and 7-14 of allowed patent US 8,580,543; (ii) claims 1-15 and 18-20 of allowed patent US 9,732,361; and (iii) claims 1-24 and 29-36 of allowed patent US 10,487,343 either anticipates or renders the instant invention claims 1-4 and 10 obvious. 
Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 are rejected under 35 U.S.C. 102(e) as being anticipated by Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009), when given the broadest reasonable interpretation. 
Claims 1-3 of the instant application are directed to a non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-coA: acetyl-coA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, an 3-aminobutyryl-CoA deaminase, a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase… (“comprising” is an “open language” and examiner interprets the claim to encompass other butadiene pathway enzymes in said microbial organism). 
Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009) disclose a non-naturally occurring microorganism, said recombinant microorganism engineered to increase expression of enzymes with the following activities acetoacetyl-CoA reductase, 3-hydroxybutyryl-CoA dehydratase and 4-hydroxybutyryl-CoA dehydratase: see Abstract; Fig. 1-3; paragraphs [0064], [0094], [0157-0159] comprising a heterologous polynucleotide sequences encoding polypeptides having acetoacetyl-CoA reductase and 4-hydroxybutyryl-CoA dehydratase and examiner takes the position that by virtue of expression of enzymes with the following activities acetoacetyl-CoA reductase, 3-hydroxybutyryl-CoA dehydratase and 4-hydroxybutyryl-CoA dehydratase, said non-naturally occurring microorganism inherently is able to produce a sufficient amount of butadiene. Therefore, the reference of Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009) is deemed to anticipate claims 1-3 as written.


Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652